Citation Nr: 0020811	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of severance of service connection for chronic 
fatigue syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1977, from September 1983 to December 1983, and from December 
1990 to June 1991.

This matter arises from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which severed service connection for chronic 
fatigue syndrome.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  The Board notes 
that, in April 1999, the veteran withdrew his request for a 
Travel Board Hearing.  Therefore, the Board will proceed with 
its appellate review.

The Board also notes that, in January and February 1997, the 
veteran requested service connection for anxiety secondary to 
his service-connected hearing loss in the left ear.  Since 
that matter has not been adjudicated, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In a January 1997 decision, the RO granted the veteran's 
claim of service connection for chronic fatigue syndrome 
(CFS); the claim was granted on a presumptive basis related 
to the veteran's service in the Persian Gulf.

2.  The veteran's service medical records from his active 
duty from December 1990 to June 1991 are unavailable.

3.  There is no applicable law or regulation allowing for 
service connection of CFS on a presumptive basis; the RO's 
grant of service connection on that basis was erroneous.

4.  The veteran was evaluated for a compliant of fatigue in 
October 1992; CFS was diagnosed in October 1995, and history 
obtained at that time indicated that the veteran's fatigue 
began during service. 

5.  The January 1997 RO decision was not undebatably 
erroneous in granting service connection for CFS.  

CONCLUSION OF LAW

The requirements for restoration of service connection for 
chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 
1117, 5112 (West 1991); 38 C.F.R. §§ 3.105(a),(d) 3.303, 
3.317(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim as to 
whether the decision to sever a grant of service connection 
for CFS was proper is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the RO has satisfied its 
obligation to obtain service medical records as shown by 
multiple attempts without success, and by a certification of 
attempts dated in September 1996, which is included in the 
record.  See Hayre v. West 188 F.3d 1327, 1332 (Fed. Cir. 
1999).  Moreover, a notification from the Inspector General's 
Office of the Army, dated in March 1992, indicated that the 
veteran's service medical records were lost.  

The Board also finds that the RO satisfied the procedural 
requirements, set forth in 38 C.F.R. § 3.105, regarding 
notice to the veteran of a proposed severance, an opportunity 
for him to submit evidence, and, an opportunity for a 
predetermination hearing.  38 C.F.R. § 3.103(b) (1999).

The veteran had service in the Persian Gulf from January 1991 
to May 1991.  His military occupational specialty (MOS) was 
that of medical non-commissioned officer (NCO).  He was 
separated from active duty in June 1991 and became employed 
in a metal factory thereafter.  

An August 1992 clinical note from the veteran's reserve unit 
reflects the veteran's report of a "constellation of 
symptoms" since re-deployment, including chronic fatigue, 
joint pain in both feet, and muscle soreness.  There was no 
diagnosis but there was reference to the veteran "being 
screened" at a later date.  A VA examination report of 
September 1992 reflected no complaints or clinical findings 
associated with fatigue or undiagnosed illness.  The examiner 
reported an assessment of "general medical exam with normal 
findings."  

The veteran's claim for compensation for multiple conditions, 
including fatigue, was filed in 1993.  In January 1995, he 
was afforded a medical evaluation as part of the 
Comprehensive Clinical Evaluation Program (CCEP) of the 
Persian Gulf Registry, to assess his health in relationship 
to his Persian Gulf service.  The veteran reported fatigue 
related to his complaints of dyspnea with exertion.  He 
stated that he had experienced dyspnea for 3 years.  A 
pulmonary function test performed in February 1995 was 
normal.  

The veteran was afforded further VA examination in October 
1995, specific to his claim for compensation.  He reported 
developing exertional shortness of breath during his service 
in Saudi Arabia.  He then reported that he alerted his 
commanding officer in the reserves about his shortness of 
breath, and was referred to a psychologist.  The psychologist 
reported in August 1992 that the veteran had a 
"constellation of symptoms," as noted previously.  The 
veteran stated that he then sought evaluation in the 
emergency room in 1992 for his breathing problems and was 
treated during the following year for restrictive pulmonary 
disease.  He also complained at that time of joint and muscle 
aches, but was not treated for this problem.  He reported to 
the VA examiner that he also noticed a "sudden onset of 
chronic fatigue, with severe fatigue," while stationed in 
Saudi Arabia in 1991.  The examiner reported a diagnosis of 
chronic fatigue syndrome.  In another examination report at 
the same time for headaches, the examiner noted a diagnosis 
of: "Mild headaches associated with the onset of his chronic 
fatigue syndrome in 1991 while he was in the Gulf War."   

In January 1997, the RO granted service connection for CFS 
with a finding that: "Although not shown in service, service 
connection for chronic fatigue syndrome has been granted on 
the basis of presumption."  An evaluation of 60 percent was 
assigned effective November 2, 1994, pursuant to 38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1996), which establishes 
entitlement to compensation for disabilities occurring in 
Persian Gulf War veterans due to undiagnosed illness.  

The veteran was afforded another VA examination in May 1997.  
He reported that he had not had any treatment for his medical 
conditions since the VA examination of May 1995.  He further 
stated that his complaints remained the same, with no change 
in his symptoms since the last examination.  The VA examiner 
performed a general medical examination and reported a 
diagnosis of CFS by history.  

In November 1997, the veteran was advised by the RO that 
severance of his grant of service connection for CFS was 
proposed.  The RO reported that the January 1997 RO decision 
was in error because there was no basis in the law for a 
presumptive grant of service connection, and there was no 
medical evidence to show that CFS was incurred or aggravated 
during active military service.  The RO noted that CFS was 
not a listed disability entitled to presumptive service 
connection under 38 C.F.R. § 3.309(a), nor was it an 
undiagnosed illness as identified in 38 C.F.R. § 3.317.  
After properly advising the veteran of his rights and 
opportunity to respond, the RO severed service connection for 
CFS in a July 1998 rating decision.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474 (1997).   

The United States Court of Appeals for Veterans Claims 
(Court) has stated that, CUE means that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at that time were incorrectly applied, and; the error is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  These standards, which apply in a determination 
as to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  Daniels, 10 
Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

As a preliminary matter, the Board notes that the veteran's 
grant of service connection has not been in effect for 10 or 
more years, thus he is not afforded the protection of 
38 C.F.R. § 3.957 (1999), and, as noted previously, the 
veteran was properly advised of his due process rights in the 
December 1997 notice of proposed severance.  38 C.F.R. 
§ 3.103(b).  Therefore, the question at issue is whether 
there was CUE in the January 1997 rating decision.  In 
reviewing the evidence of record, the Board concludes that 
the RO misapplied the law in its January 1997 determination 
which granted service connection and, but for this incorrect 
application, the veteran's claim on the basis of whether 
chronic fatigue syndrome should have been presumed to have 
been incurred in service under the regulations pertaining to 
Persian Gulf War veterans would have been denied.  However, 
as explained below, there was another plausible basis for 
granting service connection for chronic fatigue syndrome.

The veteran's service medical records from his active duty 
service during the Persian Gulf War are unavailable and 
appear to have been lost.  There is likewise no medical 
evidence to show that the veteran meets the criteria for an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.  His 
complaints of fatigue and muscle and joint aches, and other 
symptoms and manifestations have been attributed to a 
diagnosis of CFS, which was initially recorded during an 
October 1995 VA examination.  Moreover, while the veteran's 
CFS is clearly a listed disability for rating purposes (See 
38 C.F.R. § 4.88b, Diagnostic Code 6354), it is not one of 
the identified chronic diseases subject to presumptive 
service connection as listed in 38 C.F.R. § 3.309.  

However, the post-service medical evidence on file at the 
time of the 1997 RO decision in question showed that the 
veteran complained of fatigue when he was evaluated by VA in 
August 1992, and he indicated at that time that the fatigue 
began during service.  Several VA examinations noted in 
October 1995 noted a diagnosis of chronic fatigue syndrome, 
and history obtained by the several examiners indicated that 
the veteran's fatigue began during service.  It is apparent 
in reviewing these examination reports that the diagnostic 
impression at that time was that the veteran's chronic 
fatigue syndrome began during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  As there was another plausible basis for 
granting service connection, on a direct incurrence basis, 
the RO's January 1997 decision to grant service connection 
was not clearly and unmistakably erroneous.  Accordingly, 
restoration of service connection for chronic fatigue 
syndrome is warranted.   


ORDER

Restoration of service connection for chronic fatigue 
syndrome is granted.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

